Case 1:17-cr-00240-SEB-DML Document 86 Filed 05/18/21 Page 1 of 1 PageID #: 307




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:17-cr-00240-SEB-DML
                                                     )
 PRESTON DUVALL GITTINGS,                            ) -01
                                                     )
                              Defendant.             )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and

 Recommendation that Preston Duvall Gittings' supervised release be revoked, pursuant to Title

 18, U.S.C. §3401(i) and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18

 U.S.C. §3583, the Court now approves and adopts the Report and Recommendation as the entry

 of the Court, and orders a sentence imposed of imprisonment of eleven (11) months in the

 custody of the Attorney General or his designee, with no supervised release to follow. The Court

 makes a recommendation of substance abuse treatment. The defendant is to be taken into immediate

 custody.

        SO ORDERED.



                       5/18/2021
        Date: ______________________                 _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
